PER CURIAM.
In response to the suggestion of Mr. Chief Justice Warren E. Burger of the Supreme Court of the United States, and *689in keeping with the discussion between Honorable David W. Dyer, Judge of the United States Court of Appeals for the Fifth Circuit and Presiding Judge for the Federal District Court in the State of Florida, and Chief Justice Richard W. Ervin of the Florida Supreme Court, at the Conference of State and Federal Judges held in Washington, D. C. the week of November 16, 1970, we are agreed that a State-Federal Judicial Council for the State of Florida should be created.
It has been agreed that the Honorable David W. Dyer, Judge of the United States Court of Appeals for the Fifth Circuit, will forthwith appoint a committee of Federal Judges resident in Florida, viz., one District Judge from each of the Federal District Courts in Florida, who together with Judge Dyer will constitute the members of the Council from the Federal Judiciary.
It is agreed and ordered by the Supreme Court of Florida that the Chief Justice of the Supreme Court of Florida, the Presiding Judge of each District Court of Appeal of the State of Florida, and the Presiding Circuit Judge of the Circuit Judges Conference, or their alternates, shall constitute the Florida members of the Council.
It is further ordered that for the years 1970-71 Honorable Robert T. Mann, a Judge of the District Court of Appeal, Second District, and Honorable John J. Crews, Circuit Judge of the Eighth Judicial Circuit of Florida, shall also be members of the Council in recognition of their interest in supporting the need for its creation.
It is understood and agreed by the Supreme Court that the general objectives to be furthered by the creation of the Council are to harmonize the relationship between the State and the Federal judiciary; to eliminate or minimize as far as possible tensions and abrasions that have resulted or can result from the operation of the dual Federal and State judicial systems and to that end the Council is authorized to hold meetings, formulate recommendations for the purpose of curtailing and eliminating tensions and abrasions, suggest legislation to the State Legislature and to the Congress and court rules which the Council believes will further such objectives and which will otherwise improve the administration of justice in such court systems in Florida.
ERVIN, C. J., and ROBERTS, CARLTON, ADKINS and BOYD, JJ„ concur.